EXAMINER'S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via an email from Clinton Taylor received on 2/17/2021.
The application has been amended as follows: 

AMENDMENT TO CLAIMS
This listing of claims will replace all prior versions, and listings, of claims in the application:
CLAIM 1. (Currently Amended) A system for providing a peer-to-peer exchange of one or more data files and payments between a seller computing device and a buyer computing device over a communication network in a decentralized marketplace, the system comprising:
a decentralized blockchain database configured to store information related to selling and buying of one or more data files in the decentralized marketplace;
a private database configured to store information related to personal data related to sellers and buyers;
a plurality of modules configured to access information from the decentralized blockchain database;
a graphical user interface to display processed modules;

a registration module configured to allow the sellers and the buyers to register on the decentralized marketplace;
a data management module configured to allow the seller to describe a type of data in at least one data file of the one or more data files, and create a data set for allowing buyers to the at least one file;
a purpose module configured to allow users to perform either selling or buying of at least one data file of the one or more data files on the decentralized marketplace;
a data signature module configured to automatically compute a  cryptographic hash value on the at least one file, and further configured to integrate 
a data transaction module configured to allow the seller to perform either selling of ownership or selling licenses or auctioning of the at least one data file, and the data transaction module further configured to transfer 
a buyer confirmation module configured to confirm delivery and authenticity of the at least one data file by allowing the buyer to input the cryptographic hash value of the received at least one data file, the buyer confirmation module further configured to match at least one data file with the cryptographic hash value integrated into the data set by the data signature module[[;]].

CLAIM 3. (Currently Amended) The system according to claim 1, wherein the data management module allows segmentation of within the at least one data file, and wherein the segmentation comprises at least one of: demographic; geographic; psychographic; behavioral; cultural and contextual/situational segments.
CLAIM 4. (Previously Presented) The system according to claim 1 further comprising a buyer request module to allow the buyer to request a data file not already found on the marketplace.
CLAIM 5. (Currently Amended) The system according to claim 1 further comprising a data auction module to allow the seller to setup rules for auctioning of the at least one data file.
CLAIM 6. (Previously Presented) The system according to claim 1 further comprising a data confidentiality module to allow the seller to setup rules to restrict purchasing of the at least one data file.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Coward, WO 2019/144400 A1 (System and a method for use in data exchange)
	Martino et al., US 2019/0050855 A1 (Block chain-based systems, methods, and apparatus for securing access to information stores)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266.  The examiner can normally be reached on Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT A ZARE/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        
Scott A Zare
2/19/2021